Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Mosher et al (US PG Pub no. 2014/0207351) Ingram (US PG Pub No. 2011/0234427), Roberts (US PG Pub No. 2013/0231848) and Silvestri (US Patent No. 9,989,005) teach
An automatic stop-start preference retaining circuit for selectively deactivating an automatic stop-start circuit in a vehicle having an engine,
the automatic stop-start circuit being responsive to an on-vehicle switch to select between an automatic stop-start mode and an always running mode for the vehicle engine, the vehicle being provided with an ignition switch to allow the driver to manually start and stop the vehicle engine, 
an energy storage device configured to harvest power only from the vehicle automatic stop-start circuit; 
an electronic control module configured to receive power from the energy storage device when power is not available from the automatic stop-start circuit of the vehicle; 
the electronic control module being electrically positioned between the on-vehicle switch and the automatic stop-start circuit; 
the electronic control module storing the state of the automatic stop-start circuit and selectively simulating operation of the on-vehicle switch to deactivate or activate the automatic stop-start circuit based on the state stored in said electronic control module when the vehicle is next started.
However the prior art of record fails to show or adequately teach
the automatic stop-start circuit selecting the automatic stop-start mode by default each time the vehicle is manually started and stopped by the ignition switch, 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE C JIN/Primary Examiner, Art Unit 3747